DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 6, 8 thru 10, 12 and 13 have been examined.  Claims 7 and 11 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 Response to Amendment
The claim amendments overcome the 35 U.S.C. 112(b) rejections from the previous office action (10/21/2021).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. The applicant's arguments are directed to Weissman et al not disclosing or suggesting the currently amended limitations.  The examiner respectfully disagrees.  Based on the amendments, further citations in Weissman et al are required to disclose .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 6, 8 thru 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 each recite, “respective LIDAR reflector that is shaped to produce signal reflections in different directions that differ for the different directions” (claim 1 lines 8 and 9, claim 5 lines 7 and 8).  It is unclear what is meant by this limitation.  It may mean that the reflector produces multiple reflection signals when receiving an incoming signal (splitting of the signal), or the reflected signals are returned to each incoming signal source that are in different locations (two vehicles receive a reflection from the same reflector), or the reflected signal changes direction as the vehicle moves (the reflected direction changes over time based on a change in location), or the reflections have different characteristics based on the direction of the incoming signal.  The examiner assumes that the respective LIDAR reflector has a shape that can be reflected back to a vehicle that is at different directions relative to the reflector (multiple 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weissman et al Patent Application Publication Number 2019/0080612 A1.
Regarding claim 1 Weissman et al disclose the claimed method for carrying out a localization of a vehicle, a method for operating autonomous or semi-autonomous machines (abstract), the method comprising:
the claimed vehicle sensor outputting a respective sensor signal which is at least one of a respective LIDAR signal towards two or more separate infrastructure structures, “A marker can include one or more of radar reflector(s) that are configured to reflect radar signals emitted by the navigation system of vehicles travelling along the 
the claimed respective radar reflector, “The radar transceiver 260 can be configured to transmit radar signals from the vehicle 110 and to receive reflected radar signals reflected by reflectors, such as the reflectors 105 and the reflectors 115.” (P[0057] and Figure 1); and
the claimed respective LIDAR reflector that is shaped to reflect signals in different directions depending on the direction of the incoming signal, “The lidar transceiver 265 can be configured to emit a laser signal that can be reflected by reflectors, such as the reflectors 105 and the reflectors 115.” P[0058], and “The first subset of markers may be disposed along the road such that the markers are reflectors disposed thereon are configured to reflect radar and/or lidar signals back to vehicles” P[0086], the reflectors return the signals to vehicles on the road, the vehicles would not be in the same location and therefore would be located in the claimed different directions and would receive different signals;
the claimed obtaining reflections of the output signals from the two or more separate infrastructure structures by the sensors, “The radar transceiver 260 can be 
the claimed performing a triangulation using the obtained reflections and based on the respective directionalities indicated by the signal reflections of the respective LIDAR reflectors by a processor, “the geographical coordinates of the markers that include RFID-MMID tags of more than three markers proximate to the vehicle 110 can be obtained, the navigation unit 270 may determine an estimated location of the vehicle 110 using triangulation” P[0095], “The processor(s) (also referred to as a controller) 210 may be connected to the memory 215, the navigation unit 270, the vehicle control unit 275, the user interface 250, the network interface 205, the radar transceiver 260, and the lidar transceiver 265.” (P[0052] and Figure 2), and “The navigation unit 270 can use the geographical location information obtained from the one or more RFID-MMID tags disposed on the nearby markers either directly from the backscatter signal or by looking up the tag identifiers in the map data 225. If the geographical coordinates of the markers that include RFID-MMID tags of more than three markers proximate to the vehicle 110 can be obtained, the navigation unit 270 may determine an estimated location of the vehicle 110 using triangulation.“ P[0105], the three or more markers equate to the claimed respective directionalities indicated by the signal reflections of the respective LIDAR reflectors;

the claimed selecting one of the plurality of sets of markings based on the proximities of the respective sets of markings in the digital map to a location of the vehicle in the digital map indicated by a satellite positioning system, “The navigation unit 270 can also be configured to determine a coarse location of the vehicle 110 based on one or more GNSS satellite signals. The GNSS receiver may not have acquired enough signals to determine an exact fix for the location of the vehicle 110, but the navigation unit 270 can use the GNSS satellite signal information to determine a rough estimate for the vehicle. The rough estimate information from one or more sources can also be combined to further refine the coarse location of the vehicle by reducing the size of the geographical area in which the vehicle 110 may be located and/or by eliminating areas in which the vehicle could not be based on the wireless signals received, GNSS signals received, and other information collected by the navigation unit 270 of the vehicle 110.” P[0091], and “Estimated locations of the vehicle can be determined based on the geographical coordinates of the marker (stage 1015). The navigation unit 270 can be configured to access marker map information and to identify the location of the marker on which the RFID-MMID tag is disposed based on these geographical coordinates. 
the claimed determining a position of the vehicle based on the association with the selected set of markings, “The navigation system can use the reflected signals in addition to any RFID backscatter signals from RFID tagged poles to determine a set of hypotheses as to the location of the vehicle by comparing time of flight (TOF) information for the reflected signals with marker map information to determine one or more estimated locations where the vehicle may be located. The navigation system can compare these hypotheses to road map information to eliminate non-relevant hypotheses that would place the vehicle off of a roadway to determine an accurate location for the vehicle (also referred to herein as a “refined location” for the vehicle).” P[0043], and “at least a subset of the markers can include a multiple reflectors arranged in a predetermined pattern on the marker and the coloration of the reflectors can be selected such that the navigation system can utilize the pattern on the marker to determine an estimated location of the vehicle” P[0044].
Regarding claim 2 Weissman et al disclose the claimed comparing a relative position of the infrastructure structures to positions of the markings in the digital map relative to each other, “The navigation unit 270 can be configured to examine geometric groupings or subsets of markers to determine whether a pattern of reflected signals and/or backscatter signals received by the navigation unit 270 would be possible given the layout of the markers relative to one another and to eliminate potential locations for the vehicle proximate to such groupings or subsets of markers where the expected time-of-flight information would be different from the observed time-of-flight information 
Regarding claim 3 Weissman et al disclose the claimed triangulation is performed using reflections from at least four infrastructure structures, “The navigation system of a vehicle receiving a reflected signal from a group of three or four consecutive poles along the roadway can accurately determine a location of the vehicle along the roadway.” P[0043], and Figure 1 has twelve poles with reflectors 105 and four road reflectors 115 (Figure 1).
Regarding claim 4 Weissman et al disclose the claimed method of claim 1 (see above), wherein:

the claimed obtaining of the reflections is performed simultaneously by the vehicle and another vehicle, “A marker can include one or more of radar reflector(s) that are configured to reflect radar signals emitted by the navigation system of vehicles travelling along the road, lidar reflector(s) that are configured to reflect lidar signals emitted by the navigation system of vehicles travelling along the road, radio-frequency identification (RFID) tag(s) configured to generate a modulated backscatter signal in response to an interrogation signal emitted by the navigation system of the vehicles travelling along the road, or optical reflector(s) configured to reflect light within the spectrum visible to the typical human eye.” P[0034], “the lidar transceiver 265 can be configured to utilize a unique (or relatively unique) signal pulse pattern that the lidar transceiver 265 can identify in the reflected signals to reduce interference from other vehicles using similar techniques for navigating the road proximate to the location of the vehicle 110” P[0102], and “The first subset of markers may be disposed along the road such that the markers are reflectors disposed thereon are configured to reflect radar and/or lidar signals back to vehicles” P[0086].
Regarding claim 5 Weissman et al disclose the claimed infrastructure, the roadway 180 (Figure 1 and P[0032]), comprising:
the claimed at least two separate infrastructure structures, “The markers 105 may be disposed on poles disposed along the sides of the roadway 180. The markers 105 may also be disposed on elements of existing infrastructure, such as road signs, bridges, utility poles, traffic signals, buildings, or other existing infrastructure elements. The markers 105 can include a reflector that is reflective to radar and/or lidar signals transmitted by the navigation system of a vehicle 110. The markers 115 can disposed along the surface of the road, and may be integrated into a reflector that is reflective to radar and/or lidar signal and is applied to or embedded into the road surface.” (P[0035] and Figure 1), the markers 105 on the poles and the markers 115 on the road equate to the claimed two or more separate infrastructure structures, 
the claimed each infrastructure structure includes a respective set of at least two reflectors to include a respective radar reflector to reflect a radar signal to a vehicle in a position on a region of a roadway, and a respective LIDAR reflector to reflect a LIDAR signal to the vehicle that is at the same position on the region of the roadway, “The radar transceiver 260 can be configured to transmit radar signals from the vehicle 110 and to receive reflected radar signals reflected by reflectors, such as the reflectors 105 and the reflectors 115.” (P[0057] and Figure 1), “The lidar transceiver 265 can be configured to emit a laser signal that can be reflected by reflectors, such as the reflectors 105 and the reflectors 115... The lidar transceiver 265 can provide object detection information to the navigation unit 270.” P[0058], and “The markers can include a radar reflector, lidar reflector, or both.” P[0039], and

Regarding claim 6 Weissman et al disclose the claimed at least one of the radar reflectors is an active radar reflector, “The localization techniques can use vehicle radar to detect markers disposed along and/or around a roadway that include a radar reflector. At least a portion of the markers can include a millimeter wave radio-identification tag (RFID-MMID) tag disposed on the marker that can be activated by either a radar signal transmitted by the navigation system of the autonomous or semi-autonomous vehicle and/or by a signal transmitted by an ultra-high frequency (UHF) transmitted of the navigation system of the autonomous or semi-autonomous vehicle.” P[0030], “At least a portion of the markers 105 and the markers 115 can include a radio-frequency identification (RFID) tag. The RFID tags may be passive, passive battery-assisted, or active tags.” P[0036], and “The backscatter from the RFID MMID tags can be received by the vehicle radar system and the backscatter signal can be demodulated by the radar to obtain the tag identification information provided by the RFID MMID tags.” P[0038].
Regarding claim 10 Weissman et al disclose the claimed at least one of the infrastructure structures is another region of the roadway or another roadway, “The markers 115 may be reflectors disposed along the road surface, and may be aligned with lane delimiters such as the center line 190.” (P[0032] and Figure 1), and “The roadway 180 is provided an example for illustrating the techniques disclosed herein. However, these techniques are not limited to this type of roadway, and may be utilized on single-lane roadways, multi-lane roadways having one-way traffic or two-way traffic, highways, expressways, toll-roads, etc.” P[0032].
Regarding claim 12 Weissman et al disclose the claimed at least one of the radar reflectors is a passive radar reflector, “The localization techniques can use vehicle radar to detect markers disposed along and/or around a roadway that include a radar reflector. At least a portion of the markers can include a millimeter wave radio-identification tag (RFID-MMID) tag disposed on the marker that can be activated by either a radar signal transmitted by the navigation system of the autonomous or semi-autonomous vehicle and/or by a signal transmitted by an ultra-high frequency (UHF) transmitted of the navigation system of the autonomous or semi-autonomous vehicle.” P[0030], “At least a portion of the markers 105 and the markers 115 can include a radio-frequency identification (RFID) tag. The RFID tags may be passive, passive battery-assisted, or active tags.” P[0036], and “The backscatter from the RFID MMID tags can be received by the vehicle radar system and the backscatter signal can be demodulated by the radar to obtain the tag identification information provided by the RFID MMID tags.” P[0038].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al Patent Application Publication Number 2019/0080612 A1 in view of Reed et al Patent Application Publication Number 2019/0064345 A1 and Roh et al Patent Number 7,437,226 B2.
Regarding claim 8 Weissman et al do not explicitly teach the claimed at least one of the reflectors has at least one geometric shape stored in a control unit of the vehicle for recognizing an image from a camera, but it is common and well known in the art for reflectors to have various geometric shapes and for cameras to be used to detect characteristics in images.  In fact it is inherent for a physical device, such as the claimed reflectors, to have a geometric shape.  Every reflector may be define by a geometric shape, such as length, width, curvature, depth, angles, etc.  The examiner recites this 103 rejection with the assumption that the claimed geometric shape is to be identified as a particular geometric shape and the particular geometric shape provides a meaning or indication to the system.
Reed et al teach the claimed at least one of the reflectors has at least one geometric shape, “The reflectors have different geometries that produce different radar cross-sections when the radio waves reflect off the reflectors.” P[0016], and “The 
Roh et al teach the claimed shape stored in a control unit of the vehicle for recognizing an image from a camera, “The apparatus and method for determining the location of an intelligent system includes a projective invariant calculator which calculates a projective invariant of an artificial mark detected from an image taken for a driving place; a search unit which stores a database of indices according to a combination of colors of polygons included in the artificial mark, projective invariants of the artificial marks, and global location information of the artificial marks in the driving place, and searches the database by the calculated projective invariant for obtaining the global location information of the detected artificial mark” (abstract), “1203a through 1203c of the first through fifth polygons 121 through 129 obtained from the artificial mark image acquired by a camera” (column 8 lines 59 thru 61 and Figure 9), and “The image pickup unit 310 is installed on, for example, the top of the autonomous vehicle .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al Patent Application Publication Number 2019/0080612 A1 in view of Yim et al Patent Application Publication Number 2010/0328054 A1.
Regarding claim 9 Weissman et al teach the claimed at least one of the sets include a camera visible marking, the sensor(s) 290 can include one or more optical sensors, such as still or video cameras, that can be used to capture information about the reflector colorations and/or patterns P[0063], and “a camera or other optical sensor that is configured to detect the color coding of the reflectors” P[0081].  Weissman et al do not explicitly teach the claimed marking has a coating, but the color of a reflector may be provided by a coating.  Yim et al teach, a method for coding information in lane markings (title), and “Normal paint or near infrared reflector paint and materials, as well as other paints and materials that have different emissivity can be used to embed the digital information into the substrate. An infrared source illuminating the road markings may be used to improve the visibility of the infrared camera.” P[0011].  It would have .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al Patent Application Publication Number 2019/0080612 A1 in view of Flanagan et al Patent Number 4,854,768.
Regarding claim 13 Weissman et al do not explicitly teach the claimed at least one radar reflector is a 360 degree triple mirror, but reflectors that are 360 degree triple mirrors are common and well known in the art.  Such a reflector would be included in the markers of Weissman et al.  Flanagan et al teach, roadway markers with reflective elements (abstract), and “a cube-corner type reflector (also known as trihedral or triple mirror reflector) consists of three mutually perpendicular faces intended to retroreflect light in a direction generally parallel to the light incident upon the front face of the lens element” (column 5 lines 5 thru 10).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the radar and lidar location marker reflectors to determine a location of a vehicle of Weissman et al with the triple mirror reflector for roadway markers of Flanagan et al in order to improve the road surface markers (Flanagan et al column 2 lines 16 thru 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662